IN THE SUPREME COURT OF THE STATE OF NEVADA


                 PNC BANK, NATIONAL                                No. 69118
                 ASSOCIATION, CLEAR RECON CORP.,
                 TRUSTEE,
                                   Appellants,                         FILED
                               vs.                                     APR 2 6 2016
                 ROBERT S. FARNSWORTH; AND
                 SUSAN V. FARNSWORTH,
                                   Respondents.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own
                 attorney fees. NRAP 42(b).
                            It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                   TRACE K. LINDEMAN




                 cc:   Hon. Kathleen E. Delaney, District Judge
                       Ballard Spahr, LLP
                       Robert S. Farnsworth
                       Susan V. Farnsworth
                       Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (0)-1947

                                                                      ttc,-k3*(1